DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tallent et al [US 20120025992 A1].
As for claim 1, Tallent discloses a  patient support apparatus (Fig. 1) comprising: 
a support structure having a patient support surface adapted to support a patient thereon (Fig. 1)3;
a light (55, 63, 67, 72, 74, 76, 88 etc.); 
a display (Fig. 2, 44; Figs. 5-6); and 
a controller (82) in communication with the light and the display (paragraphs 0042-0043), the controller configured to detect if a component of the patient support apparatus is in a desired state or an undesired state (paragraphs 0043 and 0047-0050; Tallent shows that the controller is configured to determine the state of the bed.  More specifically, the controller can determine the alarm state of the bed or if the alarm system is armed or disarmed.); 
to display a reminder screen on the display and activate the light when the component of the patient support apparatus is in the undesired state (Figures 6-9; paragraphs 0042-0043); 
to clear the reminder screen from the display upon user-activation of an ignore control on the reminder screen; and to continue to activate the light after the reminder screen is cleared until the component of the patient support apparatus is in the desired state (paragraphs 0042-0043 and 0047-0053).
Tallent does not specifically disclose that the reminder screen is cleared from the display.  However, Tallent discloses an ignore button that clears the alarm (reminder) while keeping the light activated (Fig. 3A, Fig 3B.; Tallent also shows that alerts can be conveyed to the user in a variety of ways (paragraphs 0042, 0045, and 0050).  Having these teachings on hand, it would have been obvious to the skilled artisan to modify Tallent to clear the display for a set period of time when an ignore control was activated.  The skilled artisan would have had good reason  to manipulate the display and lights to provide a desirable output according to the state of the bed and/or alarm system.
Claim 12 is interpreted and rejected using the same reasoning as claim 1 above.  See also Figure 2 wherein buttons 46, 48, 50, and 52 read on egress control.
Claims 13-14 are interpreted and rejected using the same reasoning as claims 1 and 12 above.  
Claims 17-18 are interpreted and rejected using the same reasoning as claim 1 above.  See  Figures 6-9.

Allowable Subject Matter
Claims 2-10, 15, 16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/            Primary Examiner, Art Unit 2684